Citation Nr: 1242082	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  11-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from January 1973 to January 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2012.  However, a written transcript of the hearing could not be produced.  In August 2012, the Veteran was sent a letter informing her of this fact and asking if she would like another opportunity to provide testimony before the Board.  In September 2012, the Veteran replied that she would like another hearing.  However, as discussed below, the Board has found that evidence currently before the Board warrants a grant of entitlement to service connection for a psychiatric disability.  This is considered to be a complete grant of this benefit sought on appeal.  Therefore, a remand for the purpose of another Board hearing for this issue is not necessary and the Board has proceeded with a final decision with regard to the issue of entitlement to service connection for a psychiatric disability.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND following the ORDER section of this decision.  


FINDING OF FACT

The Veteran's psychiatric disability, currently diagnosed as PTSD and bipolar disorder, is related to an in-service sexual assault that has been corroborated by credible supporting evidence.  


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as PTSD and bipolar disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that she has PTSD as a result of being sexually assaulted while in active service.  Specifically, the Veteran reported that while stationed at the Navy School of Music she accepted a ride home from a superior after an off-base musical event.  She reported that upon returning to the base, her superior drove his vehicle to a rural part of the base that she was unfamiliar with and then proceeded to sexually assault her.  She reported that following the event, he returned her to her barracks.  She reported that she did not tell anyone at the school about the incident as she was the only woman at the Navy School of Music and was not comfortable approaching her male commanding officer for help.  The Veteran has reported that she told her grandmother of the sexual assault after it occurred.    

The Veteran reported that following the sexual assault, she retreated into herself.  She reported that she no longer felt comfortable engaging in social relationships with men to the point that she was unable to maintain a relationship with her boyfriend at the time.  She reported that she began to have nightmares about the sexual assault and that she began drinking alcohol as a way to cope with her symptoms. 

Of record are several statements from the Veteran's various mental health treatment providers.  In an April 2012 statement, Dr. W.A., the Veteran's treating psychiatrist, noted that in her opinion, the Veteran has always been honest and forthcoming regarding her history.  Dr. W.A. further noted that in her opinion, the Veteran was in fact raped during her active naval service and Dr. W.A. stated that she could conclude this fact with medical certainty.  

In a May 2012 statement, Ms. A.C., the Veteran's VA Medical Center mental health case manager, also opined that the Veteran was raped by a senior officer during her active naval service.  In this regard, Ms. A.C. reported that she had no reason to believe that the Veteran was false in her report and the Veteran's life patterns and family/friends have corroborated her account of being sexually assaulted.

When the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Also of record are several lay statements corroborating the Veteran's account of sexual assault while she was in active service.  Specifically, of record is an October 2010 letter from Mr. D.L., a fellow service member who had engaged in a close friendship with the Veteran while she was stationed at the Navy School of Music.  In his statement, Mr. D.L. reported that when he first met the Veteran at the Navy School of Music in early 1973, she had been very friendly and animated and that he had developed a close friendship with her.  He reported that he had thought she cared about him very much.  Mr. D.L. reported that he remembered her accepting a ride home from a music event with a Warrant Officer at the school.  He reported that he did not recall any other interaction between the Veteran and the Warrant Officer in question, but that something changed after she accepted that ride home.  He reported that the Veteran was not the same person after that, she became distant and aloof and that he and the Veteran had spent less time together while the Veteran began to develop relationships with the other women in the unit.  He reported that after they were both stationed in Hawaii following their completion of their course at the Navy School of Music, he attempted to re-establish his relationship with the Veteran, but that she remained distant and seemed to have difficulty trusting him.  He reported that she had engaged in friendships with other women, but to his knowledge, did not have any other relationships with men.  He reported that he was then transferred to Korea and that was the end of their relationship.

Also of record is an October 2010 statement from the Veteran's mother.  In her statement, the Veteran's mother reported that in October 1976, the Veteran had been acting distant and angry.  The Veteran's mother reported that her own mother (the Veteran's grandmother) told her that the Veteran had been raped at the Navy School of Music in 1973 and that was the cause of her acting out.  The Veteran's mother reported that she did not tell the Veteran that she knew of the sexual assault.    

Based on the Veteran's numerous statements describing her sexual assault during active service, the various opinions from the Veteran's VA Medical Center mental health treatment providers indicating that the Veteran was in fact sexually assaulted during active service, and the corroborating statements from Mr. D.L. and the Veteran's mother, the Board finds that the sexual assault described by the Veteran did occur.  

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment at the VA Medical Center since at least 2008.  During that time, the Veteran has been diagnosed with bipolar disorder, alcohol abuse, anxiety disorder not otherwise specified (NOS), and PTSD.  

In her April 2012 statement, Dr. W.A. opined that the Veteran's sexual assault in service significantly impacted her life and continued to be the root of many of her psychiatric symptoms.  In this regard, Dr. W.A. noted that the Veteran suffered from PTSD from the rape characterized by intense psychological distress at exposure to internal or external cues that symbolized or resembled the rape.  She further noted that the Veteran had given a clear and detailed description of the event and that the account had been corroborated by others.  Dr. W.A. also noted that the Veteran had a history of alcohol abuse that appeared to be an attempt to numb the feelings that had been caused by the rape.  With regard to the Veteran's diagnosis of bipolar disorder, Dr. W.A. noted that it was likely that the Veteran's more conscious feelings about the rape were the stressor that triggered her first manic episode.  

In her May 2012 statement, Ms. A.C. reported that the Veteran had PTSD as a result of her in-service sexual assault.  Ms. A.C. clearly outlined the various diagnostic criteria required for a diagnosis of PTSD in accordance with the DSM-IV and identified the Veteran's various symptoms that fulfilled the criteria.  Further, Ms. A.C. also reported that it was her opinion that the Veteran's bipolar disorder was likely triggered by stressor associated with conscious feelings of her rape.  

In sum, the Board has conceded that the Veteran was sexually assaulted during her active service and the Veteran has been diagnosed as having PTSD and bipolar disorder as a result of such sexual assault.  Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a psychiatric disability, currently diagnosed as PTSD and bipolar disorder, is warranted.   



ORDER

Entitlement to service connection for a psychiatric disability, currently diagnosed as PTSD and bipolar disorder, is granted.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

In her January 2011 substantive appeal, the Veteran requested that she be afforded a hearing before a member of the Board at her local VA RO.  As noted above, in May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the VA RO in Buffalo, New York.  As noted, a written transcript of the hearing could not be produced and in August 2012, the Veteran was sent a letter informing her of this fact and asking if she would like another opportunity to provide testimony before the Board.  In September 2012, the Veteran replied that she would like another hearing.   

As the evidence currently of record in the claims files is not sufficient to grant the claim of entitlement to service connection for a right ankle disability, the Board finds that the Veteran should be afforded another opportunity to provide testimony before a member of the Board with respect to the issue of entitlement to service connection for a right ankle disability.  

Because such hearings before the Board are scheduled by the RO, a remand of the issue of entitlement to service connection for a right ankle disability is required in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following action:

The Veteran should be scheduled for the requested travel Board hearing in accordance with the docket number of her appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


